 

Exhibit 10.1

 

PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

 

FUEL SALES AGREEMENT

 

This Fuel Sales Agreement (this “Agreement”), is entered into as of December 11,
2019 (the “Effective Date”) and is made by and between GEVO, INC., a Delaware
corporation (“Seller”) and Delta Air Lines, Inc., a Delaware corporation
(“Buyer”). Each of Seller and Buyer is referred to herein as a “Party” and
collectively are referred to herein as the “Parties.” Capitalized terms not
otherwise defined in this Agreement shall have the respective meanings assigned
to them in the General Terms and Conditions (as defined in Section 1.1 below).

 

WHEREBY THE PARTIES AGREE AS FOLLOWS

 

Article 1

− Scope

 

1.1

Subject to and in accordance with the general terms and conditions that are
incorporated herein by reference and attached hereto as Annex I (the “General
Terms and Conditions”), Seller agrees to sell and deliver or cause to be sold
and delivered, and Buyer agrees to purchase, pay for and receive, or cause to be
received, the Fuel for consumption in Buyer’s Aircraft as detailed in the
Location Agreements.

 

1.2

In the event of an irreconcilable conflict between this Fuel Sales Agreement and
its Annexes, and unless expressly stated otherwise, the following rules shall
apply:

 

 

a.

This Agreement shall prevail over its Annexes, save that, if Annex 1 addresses a
topic not expressly addressed in the Agreement, then Annex 1 shall prevail in
relation thereto and its provisions shall not be diminished by the Agreement.
Subject to the foregoing, to the extent that this Agreement supplements the
requirements prescribed in Annex I, no conflict shall be deemed to exist, and
the provisions of this Agreement and Annex I shall be read cumulatively.

 

 

b.

This Agreement and Annex I shall prevail over Annex II, which shall be subject
to the terms of this Agreement and Annex I.

 

1.3

All headings and titles in this Agreement are used for editorial facilitation
and shall not be interpreted as affecting or influencing the meaning, content or
substance of its provisions.

 

1.4

All Annexes to this Agreement shall constitute an integral part hereof and shall
further be subject to the terms of this Agreement. Reference to the “Agreement”
shall be understood to include reference to all its Annexes, whether or not
explicit mention thereto has been made in other parts of the Agreement.

 

Article 2

− Affiliated Companies of Buyer

 

For the purposes of this Agreement, the Buyer Affiliates set out in Annex II
will be regarded as “Affiliated Companies” of Buyer.

 

Article 3

− Term and Conditions Precedent

 

3.1

This Agreement is effective from the Effective Date and continues in full force
and effect, until terminated pursuant to this Agreement or the General Terms and
Conditions.

 

3.2

Notwithstanding anything to the contrary herein or in any Location Agreement,
Seller shall not be obligated to deliver any Fuel under this Agreement or any
Location Agreement unless and until the Commencement Date shall have occurred.
Thereafter, Seller shall be obliged to deliver the Fuel as per the provisions
hereof and the applicable Location Agreement. As used herein, the following
terms shall have the respective meanings:

 

 

a.

“Commencement Date” means the date specified by Seller in a written notice to
Buyer, furnished not less than sixty (60) days prior to such date, that Seller’s
Facility has achieved commercial operation and is able to produce and deliver
the Fuel purchased pursuant to this Agreement.

 

 

b.

“Seller’s Facility” means a facility for the production, refining and delivery
of Fuel with a nameplate capacity of up to twelve (12) million USG of
hydrocarbon products (including, but not limited to, biojet fuel, isooctane and
isooctene) per year, to be developed and constructed by Seller at its sole
expense. The Parties agree that the selection of the location for the Seller’s
Facility shall be the decision of the Seller, and that, except Buyer’s
obligation to pay for Delivery and Blending Costs per Article 7, any and all
other costs, cost differentials or other economic impact stemming from such
decision shall be the responsibility of and borne entirely by the Seller.

 

3.3

Notwithstanding any contrary provision hereof, if the Commencement Date has not
occurred by March 1, 2023, Buyer shall have the right to cancel this Agreement
and any Location Agreements (without any liability of Buyer or Seller arising
therefrom) on not less than thirty (30) days prior written notice to Seller.

 

3.4

Seller shall keep Buyer reasonably informed as to the status of Seller’s
development and construction of Seller’s Facility, including providing regular
updates (not less frequently than quarterly) commencing no later than one year
prior to the expected Commencement Date.

 

Article 4

− Location Agreements

 

4.1

All specific terms and conditions relating to the supply of Fuel agreed between
Buyer and Seller for any given location during a certain period of time shall be
detailed in a location agreement (hereinafter: “Location Agreement”).

 

4.2

Seller and Buyer agree that all obligations of Buyer under a Location Agreement
to purchase Fuel shall be on a “take or pay” basis, such that Buyer shall pay
for and receive, or cause to be received by a third party, or pay for even if
not taken, all Fuel tendered by Seller to Buyer at the Delivery Point under a
Location Agreement, on condition that, in tendering such Fuel, Seller has
complied in all material respects with its obligations hereunder and subject to
the conditions herein, including without limitation with all specifications
stipulated for the Fuel, its blending and blended output. Upon refusal by Buyer
to accept any Fuel tendered by Seller per the preceding sentence, Buyer shall
have relinquished any rights thereto.

 

4.3

Upon the Parties having reached agreement on the specifics of any such location,
Buyer shall forward a fully complete Location Agreement to Seller. For purposes
of clarity, unless otherwise agreed in a Location Agreement, all deliveries of
Fuel shall be as specified in Section 7.1. Upon receipt of a Location Agreement,
Seller may reconfirm the agreement by either, at Seller’s option:

 

(i) Countersigning the Location Agreement and returning the document to Buyer,
or

 

             (ii) Giving other written notice of reconfirmation.

 

4.4

Each Location Agreement shall form an integral part of this Agreement

 

4.5

A Location Agreement becomes effective on the first day of the delivery period
as stated therein. The expiry date of the Location Agreement shall be the last
day of the delivery period, or, in case of early termination in accordance with
this Agreement or the General Terms and Conditions, the day of such early
termination.

 

4.6

Unless otherwise set forth in a Location Agreement, the initial term of each
Location Agreement shall commence on the Commencement Date and continue until
the fifth (5th) anniversary of the Commencement Date, at which time the term of
such Location Agreement shall automatically renew for an additional two (2) year
period unless either Party shall have elected to terminate such Location
Agreement as of the fifth (5th) anniversary of the Commencement Date by
providing at least six (6) months’ prior notice to the other Party of such
election. If such Location Agreement is the only Location Agreement in effect
between the Parties at the time of such termination, the terminating Party shall
also be permitted to terminate the Agreement concurrently with the termination
of such Location Agreement. For sake of clarity, no such termination shall
relieve a Party of obligations that have accrued under any such agreement prior
to the termination thereof.

 

Article 5

− Pricing

 

5.1

Pricing under all Location Agreements shall be as set forth in this Article 5.
Prices set forth in this Article 5 are exclusive of the value associated with
Emissions Credits. The allocation of such value shall be governed by Section 6
below.

 

5.2

Pricing shall be determined at the time of delivery or deemed delivery based
upon the aggregate annual volume commitment of Buyer and all other Long Term
Buyers as set forth in the chart below. As used herein, a “Long Term Buyer”
shall mean any airline that has entered into an agreement for the purchase of
Fuel from Seller on the same or substantially similar terms and conditions as
those set forth in Annex I and having a duration of not less than five (5)
years. Seller shall furnish Buyer with information detailing the aggregate
annual volume commitment from all other Long Term Buyers from time to time
during the term of this Agreement, but due to confidentiality concerns shall not
be under any obligation to disclose the identity of such Long Term Buyers.

 

Annual Aggregate Volume Commitment (Buyer plus all other Long Term Buyers)

Neat Price (Seller’s Facility)

10 MGPY and above

$[**] per gallon

 

 

If Seller is unable to produce a total of 10 MGPY in any annual period, the
pricing set forth in the table above shall also apply to any volumes below 10
MGPY purchased by Buyer hereunder.

 

5.3

[**].

 

5.4

The pricing set forth in Section 5.2, and subject to Section 5.3, shall be fixed
until the seventh (7th) anniversary of the Commencement Date. Commencing on the
seventh (7th) anniversary of the Commencement Date, the price applicable to any
deliveries or deemed deliveries of Fuel hereunder shall be as may be mutually
agreed by the Parties to a Location Agreement.

 

5.5

Delivery and Blending Costs shall be payable by Buyer as set forth in Article 7.

 

5.6

During the term of this Agreement, Buyer shall comply with the credit support
terms set forth in Annex III – Credit Support Requirements.

 

Article 6

– Allocation of Emissions Credit Revenues

 

6.1

In accordance with Section 5.6 of the General Terms and Conditions, the Parties
shall share [**], the economic value of any and all Emissions Credits associated
with the Fuel purchased by Buyer under this Agreement, subject, however, to
allocating such revenues in accordance with this Article 6. Unless otherwise
agreed by the Parties, Seller shall use commercially reasonable efforts to
monetize all Emissions Credits within five (5) Business Days of the day on which
such Emissions Credits are generated at a price that is no less than the OPIS
price for the day on which such Emissions Credits are monetized for: CALIF. LOW
CARBON FUEL STANDARD, Carbon Credit ($/MT); current year D4 BIODIESEL RIN
CREDITS; or ADVANCED BIOFUEL RIN CREDITS, as applicable.

 

 

a.

Notwithstanding the foregoing and any provisions of the General Terms and
Conditions to the contrary, the economic value of [**].

 

 

b.

Notwithstanding anything to the contrary herein, the allocation of the economic
value of [**] shall be as follows:

 

 

i

[**].

 

 

ii

[**].

 

 

●

[**].

 

 

iii

[**].

 

 

●

[**].

 

 

iv

[**].

 

 

●

[**].

 

6.2

With respect to all Fuel sold to Buyer and as to which any Emissions Credits are
monetized, all Emissions Credit Revenues allocable to such Fuel shall be subject
to the following allocation mechanism:

 

 

a.

[**]:

 

 

i

[**]; and

 

 

ii

[**].

 

[**].

 

6.3

Within thirty (30) days following the end of a calendar quarter during the Term,
Seller shall calculate the allocations described in this Article 6 and furnish a
statement to Buyer detailing such allocations. Within thirty (30) days following
the end of each calendar quarter thereafter, if and to the extent any Emissions
Credit Revenues are realized that are attributable to the Fuel that was subject
to the original calculations, Seller shall recalculate the allocations described
in this Article 6 and furnish a statement to Buyer detailing such revised
allocations. Any amounts due and owing from Buyer to Seller as a result of such
allocations shall be due and payable in accordance with Section 9.5. Any amounts
due and owing from Seller to Buyer shall be reflected as a credit on the next
invoice issuable to Buyer, provided that if such an amount becomes due and owing
after the final settlement of all amounts payable by Buyer hereunder, Seller
shall pay such amounts to Buyer.

 

6.4

For sake of clarity, Emissions Credit Revenues shall be allocable to the
specific quantities of Fuel the production or blending of which generated the
Emissions Credits that were the source of the Emissions Credit Revenues in
question, and only Emissions Credit Revenues from such Emissions Credits shall
be allocable to quantities of Fuel pursuant to this Article 6.

 

6.5

As used herein the following terms have their respective meanings as set forth
below:

 

 

a.

“Average Price” means, for any calendar quarter during the Term, the sum of (i)
the average per gallon neat price payable by the Buyer pursuant to Section 5.2
above plus (ii) the average cost per gallon of the Delivery and Blending Costs
charged to Buyer during such quarter.

 

 

b.

“Baseline Emissions Credit Amount” means, with respect to a quantity of Fuel, an
amount equal to (i) [**] of the aggregate Emissions Credit Revenues allocable to
such Fuel divided by (ii) the quantity (in gallons) of such Fuel.

 

 

c.

“Baseline Net Price” means, for any calendar quarter during the Term, an amount
(in dollars per gallon) equal to (i) the Average Price less (ii) the Baseline
Emissions Credit Amount.

 

 

d.

“Benchmark Petro Price” means the thirty (30) day average spot jet fuel price
for market nearest to the Delivery Point, as published in the OPIS Worldwide Jet
Fuel Report under the column entitled “30-Day Avg” for the first Business Day of
the applicable calendar quarter (i.e., the first Business Day in January, April,
July and October). For all sales of Fuel with a Delivery Point in the State of
California, the Benchmark Petro Price shall be determined by reference to the
“Los Angeles” market price published in the OPIS Worldwide Jet Fuel Report.

 

 

e.

“Emissions Credit Revenues” means the net revenues actually realized from the
sale of Emissions Credits, after taking into account all costs incurred in
making or facilitating such sales, including, without limitation, costs of
compliance with Emissions Credit programs, brokerage, marketing and other
similar costs.

 

6.6     If any applicable law is enacted, implemented, modified, amended or
revoked so that the implementation of the Agreement becomes impossible,
impracticable or materially inconsistent with the terms or requirements of this
Agreement and/or the General Terms and Conditions, including any changes to
government programs associated with the Emissions Credits or the availability of
User-Specific Credits under CORSIA, the parties shall work in good faith to
amend the Agreement to conform to the changed requirements or circumstances in
order to maintain the original intent of the Parties hereunder and the economic
conditions set forth herein.

 

Article 7

− Delivery and Seller’s Responsibilities

 

7.1

Unless otherwise agreed in a Location Agreement, all deliveries of Fuel shall be
to one of the following terminal facilities specified by the Buyer: [**].

 

7.2

As used herein the following terms have their respective meanings as set forth
below:

 

 

a.

[**].

 

 

b.

[**].

 

 

c.

[**].

 

7.3

Delivery shall occur when the Fuel passes the last inlet flange connection of
the receiving system at the applicable terminal facility (the “Delivery Point”).

 

7.4

Seller shall, on Buyer’s behalf and at Buyer’s sole cost and expense, and in
accordance with this Agreement, Applicable Laws and applicable industry
standards, provide, or cause to be provided, (i) transportation from the
Seller’s Facility to the Delivery Point of all quantities of Fuel made available
hereunder to Buyer and (ii) storage and blending of the Fuel with conventional
Jet A Fuel prior to delivery to the Delivery Point. All reasonable costs
incurred from Seller’s Facility to the Delivery Point (the “Delivery and
Blending Costs”) shall be invoiced to Buyer without markup by Seller, and Seller
shall furnish to Buyer such information and documentation as may be reasonably
necessary to evidence such costs concurrently with any invoice delivered
pursuant to Article 9 - Invoicing and Payment Terms. As of the date hereof, the
Parties anticipate that the following will be included within the Delivery and
Blending Costs: (i) the cost of transportation between Seller’s Facility and the
off-airport storage facility; (ii) storage costs at the off-airport storage
facility; (iii) blending costs at the off-airport storage facility, including
expenses to secure permissions and authorizations needed for the blending of the
Fuel with conventional Jet A Fuel; and (iv) the cost of transportation between
the off-airport storage facility and the Delivery Point. The cost of the Jet A
Fuel used for blending shall not be considered a Delivery and Blending Cost to
be borne by Buyer. Upon Buyer’s reasonable request, Seller shall provide to
Buyer an estimate of the applicable Delivery and Blending Costs. Notwithstanding
anything to the contrary herein, Seller agrees that in no event shall Delivery
and Blending Costs for Fuel delivered hereunder exceed an amount equal to [**]
per gallon, and any costs in excess of such amount shall be paid by Seller.

 

7.5

Seller shall further be responsible for securing all permissions and
authorizations needed for the blending of the Fuel with conventional Jet A Fuel
and for the conduct and output of such blending according to the standards and
specifications agreed herein; provided, however that all such costs shall be
borne by Buyer as part of the Delivery and Blending Costs; provided, however,
that as set forth in Section 7.4, the cost of the Jet A Fuel used for blending
shall not be considered a Delivery and Blending Cost to be borne by Buyer .
Without prejudice to the generality of the foregoing and without the scope of
the foregoing being deemed reduced, Seller shall also be responsible for
securing recertification / approval of the blended output, including product
gains recertification, after blending. Seller shall pass any and all reasonable
costs associated with the blending and certification of the Fuel through to
Buyer (without any markup thereon) as part of the Delivery and Blending Costs
and shall include such costs as a separate line item on each invoice, albeit
without prejudice or limitation to Seller’s obligations and responsibility in
relation to the blending activities.

 

7.6

Should delivery for Fuel purchased by the Buyer not be due to the Buyer, but a
third party or Affiliate designated by the Buyer, Seller’s obligations hereunder
shall also apply for such delivery.

 

Article 8

− Minimum Annual Contract Quantity

 

The “Minimum Annual Contract Quantity” shall be 10 Million gallons per year, or
if Seller is unable to produce a total of 10 Million gallons per year, the
amount of Fuel actually produced by Seller. As set forth in Section 4.2 and
Section 5.2, Seller shall sell and deliver, or cause to be delivered, and Buyer
shall purchase and receive, or cause to be received, at the Delivery Point, or
pay for even if not taken, the Minimum Annual Contract Quantity of Fuel per
year, beginning on and continuing after the Commencement Date through the fifth
(5th) anniversary of the Commencement Date; provided, however, that if the term
is renewed for an additional two (2) year period, such obligation shall continue
through such renewal period.

Subject to Annex I, Section 5.5, Seller shall adhere to the delivery schedule
agreed in writing between the Parties. Until such time as Seller has sold out
the capacity of Seller’s Facility, Seller may, in Seller’s sole discretion,
offer to Buyer the option to purchase additional gallons of Fuel from Seller on
the same terms and conditions as set forth in the Agreement. Buyer may meet the
Minimum Annual Contract Quantity requirement through one or more Location
Agreements.

 

Article 9

− Invoicing and Payment Terms

 

Unless otherwise agreed in the Location Agreement, the following shall apply:

 

9.1

Seller shall issue an invoice for each shipment of Fuel tendered for delivery to
Buyer under the applicable Location Agreement, which shall contain the following
information: (a) the volume of Fuel in the applicable shipment; (b) the price
per U.S. gallon of Fuel; (c) a description of applicable taxes, fees or other
charges; (d) total amount due on the invoice; (e) the date of the shipment; (f)
the Delivery note reference, (f) any Delivery and Blending Costs payable by
Buyer pursuant to a provision of this Agreement, and; (g) any other information
Buyer may reasonably request in advance, including without limitation any
supporting evidence for the costs covered by preceding subparagraph (f). A
Delivery Note must accompany each invoice.

 

9.2

Invoices shall be sent via email to: Fuelaccounting.delta@delta.com

 

9.3

Invoices for Fuel delivered or deemed delivered to companies for which Buyer is
acting as an Agent only shall be sent directly to the agreed company without any
involvement of Buyer, unless otherwise directed by Buyer in advance in writing.

 

9.4

Unless otherwise specified in the respective Location Agreement, invoices shall
be issued and payment shall be effected in United States Dollars (“USD”).

 

9.5

The payment terms shall be as follows:

 

 

a.

Payment by Buyer on each invoice shall be net [**] from the date of issue of an
invoice complying with the requirements of Sections 9.1 and 9.2 above. Payment
shall be made by wire transfer of immediately available funds in United
States Dollars. Details about the Seller’s banking information are set forth in
Section 9.6 below.

 

 

b.

Absent manifest error, Buyer shall pay all disputed and undisputed amounts due
under each invoice without netting or offsetting. In the case of manifest
effort, the correct amount shall be paid disregarding such error, and necessary
correction and consequent adjustment shall be made within five (5) Business Days
after agreement of the correct amount.

 

 

c.

If a Party invoiced and received payment of a sum subsequently determined not to
have been payable under this Agreement, such Party shall pay interest to the
other Party on such amount on and from the date when such sum was originally
paid and including the date of its repayment at a rate (the “Interest Rate”)
equal to the lower of: (a) the Prime Rate plus three percent (3%), or (b) the
maximum rate permitted by Applicable Law. Any amount not paid by a Party when
due shall bear interest from and including the date payment was originally due
to and including the actual date of payment at the Interest Rate. As used in
this Article 8, “Prime Rate” means for any day the rate of interest from time to
time reported by The Wall Street Journal as the base rate on corporate loans
posted by at least seventy-five percent (75%) of the nation’s thirty (30)
largest banks for such date, or if such rate ceases to be published, such
successor rate as mutually agreed between the Parties that approximates the same
interest level.

 

9.6

Payments shall be transferred to the Seller’s bank account as provided for in
the applicable invoice.

 

Article 10

− Insurance

 

10.1

Until all obligations under this Agreement are satisfied, and without limiting
Seller’s indemnification obligations under the Agreement, Seller shall procure
and maintain the following insurance policies from insurers with an AM Best
rating of B+ VI or a comparable rating:

 

 

a.

Workers’ Compensation covering obligations imposed by federal and state statutes
with jurisdiction over Seller’s employees and Employer's Liability insurance of
at least Five Hundred Thousand Dollars USD ($500,000).

 

 

b.

Commercial General Liability insurance with a minimum limit of Two Million
Dollars USD ($2,000,000) per claim for bodily injury or death and broad form
property damage. The policy shall cover bodily injury, property damage, personal
injury, products and completed operations, and broad form contractual liability
coverage including, but not limited to, the commercially insurable liability
assumed under Seller’s indemnification obligations set forth in the Agreement.

 

 

c.

Business Automobile Liability insurance with a limit for bodily injury and
property damage of a minimum limit of One Million Dollars USD ($1,000,000) each
occurrence with respect to any and all vehicles of Seller’s, whether owned,
hired, leased, borrowed, or non-owned, assigned to or used in connection with
Seller’s performance of the Agreement; and

 

 

d.

Environmental Impairment Liability insurance with a limit and annual aggregate
of One Million Dollars USD ($1,000,000), which shall include coverage for all
actions, omissions, or active or passive negligence, for bodily injury, property
damage, defense costs and environmental remediation costs with respect to
releases of hazardous substances at Seller’s Facility, including Fuel prior to
delivery.

 

10.2

Additional Insureds. Except for Workers’ Compensation, all the policies required
in this Article 10 shall name Buyer and its Affiliates as an additional insured
whether in its/their capacity as Buyer or as a reseller of the Fuel.

 

10.3

Primary. The policies shall stipulate that the insurance required by this
Article 10 shall be primary insurance and that any insurance or self-insurance
carried by Buyer shall not be contributory insurance.

 

10.4

Recovery Rights. Seller shall waive, and require its insurers to waive, any and
all recovery rights to which any insurer of Seller may have against the Buyer by
virtue of the payment of any loss under any insurance.

 

10.5

Maintenance of Insurance Policies Following Termination or Expiration. To the
extent that the insurance policies required under this Article 10 are not
occurrence-based policies, except for Workers’ Compensation, Seller shall
maintain claims made policies for at least three (3) years following termination
of the Agreement.

 

10.6

Severability of Interest. All policies required under this Article 10 except for
Workers’ Compensation, shall contain a severability of interest provision, and
shall not contain any commutation clause or any other provision that limits
third party actions over claims.

 

10.7

Evidence of Insurance. Upon Buyer’s request, Seller shall provide documentary
evidence in a form and content acceptable to Buyer, confirming to its
satisfaction that the required insurance policies have been obtained and will
remain in effect as required by this Article 10.

 

10.8

Notice of Material Changes. Seller shall provide Buyer with at least thirty (30)
days’ written notice prior to any material changes in or cancellation of any
insurance policies.

 

Article 11

− Governing Law

 

The validity, construction and performance of this Agreement shall be governed
by New York law without giving effect to any choice-of-law provision or rule
(whether of the state of New York or any other jurisdiction) that would cause
the application of the laws of any other jurisdiction.

 

Article 12

− Disputes

 

The Parties shall attempt to resolve any disputes under this Agreement through
negotiation prior to resorting to other dispute resolution mechanisms. If the
Parties are unable to do so after using reasonable good faith efforts, the
federal or state courts situated in New York County, New York, United States of
America, have exclusive jurisdiction over the resolution of all disputes that
arise under this Agreement, and each Party irrevocably submits to the personal
jurisdiction of such courts. The United Nations Convention on Contracts for the
International Sale of Goods shall not be applicable to the parties’ rights or
obligations under this Agreement.

 

Article 13

− Financing Cooperation

 

Without diminishing Seller’s obligations and Buyer’s rights hereunder, Buyer
acknowledges that Seller may elect to finance all or part of its costs of the
transactions contemplated by this Agreement, including the costs of the
construction of Seller’s Facility. Buyer shall use commercially reasonable
efforts to provide all cooperation reasonably necessary in connection with any
financing efforts that Seller may undertake in connection with financing
Seller’s Facility, as may be reasonably requested by Seller; provided that such
efforts shall not (i) relieve Seller of any of its obligations under this
Agreement; (ii) decrease the economic benefits, or increase the costs, of the
transactions contemplated by this Agreement to Buyer; or (iii) create increased
economic or legal risk to Buyer in connection with the transactions contemplated
by this Agreement. In furtherance of the foregoing, Buyer agrees that it will
not unreasonably withhold its consent to a customary collateral assignment for
security purposes of this Agreement for the benefit of such Person(s) providing
such financing, as may be reasonably necessary and appropriate for such
financing, provided that none of the terms of such consent shall (i) relieve
Seller of any of its obligations under this Agreement; (ii) decrease the
economic benefits, or increase the costs, of the transactions contemplated by
this Agreement to Buyer; or (iii) create increased economic or legal risk to
Buyer in connection with the transactions contemplated by this Agreement.

 

Article 14

− Assignment

 

14.1

Neither Party may assign its obligations under this Agreement, in whole or in
part, without the prior written consent of the other Party. Either Party may,
however, assign its obligations to any Affiliate of such Party without the prior
written consent of the other Party, provided that in such event, but subject to
Section 14.2 below, the assigning Party shall be jointly and severally liable
for the performance by such Affiliate of the Agreement.

 

14.2

Notwithstanding the foregoing, Seller may, without the prior written consent of
Buyer:

 

 

a)

Assign this Agreement to any Person acquiring all or substantially all of the
assets comprising Seller’s Facility;

 

 

b)

Collaterally assign this Agreement to any Person providing financing or other
security in connection with Seller’s Facility; or

 

 

c)

Assign this Agreement to any special purpose vehicle in connection with a
financing.

 

With respect to any assignment pursuant to Sections 14.2(a) or 14.2(c), the
assigning Party shall be released from all obligations and liabilities under
this Agreement provided that Buyer shall have no greater overall liability,
obligation or costs or any diminution of rights under this Agreement.

 

 

Article 15

− Public Announcements

 

Neither Party will, without the other Party’s prior written consent in each
instance (a) use in advertising, publicity or marketing communications of any
kind the name or other trademarks of the other Party or any of its Affiliates,
or any employee of either, or (b) represent, directly or indirectly, that any
product or service provided by a Party has been approved or endorsed by the
other Party or any of its Affiliates. Notwithstanding the foregoing, Seller and
Buyer agree to publicly disclose, via a mutually agreed upon press release,
aspects of the commercial plan for Buyer to serve as a purchaser of Fuel from
Seller’s Facility at such time as Seller and Buyer shall mutually agree at their
respective unfettered discretions, save that, as a condition precedent for such
disclosure/publication, each Party shall coordinate with and shall receive the
written consent of the other Party with respect to such disclosure/publication,
and shall so provide advance copies to the other Party for review of the text of
any proposed announcement/publication prior to the dissemination thereof to the
public or to any person other than employees, consultants, representatives,
Agents, advisors, contractors or subcontractors of any tier, who agree to keep
such information confidential.

 

Notwithstanding the foregoing, either Party shall be permitted to make any and
all required disclosures of the Agreement and the transactions contemplated
thereunder in accordance with the rules and regulations of the U.S. Securities
and Exchange Commission (“SEC”), including, but not limited to, filing the
Agreement with the SEC in connection with a Form 8-K, 10-Q or 10-K, albeit to
the extent that may be so required, subject to the right of the other Party and
its counsel to review copies of any such proposed filing or filings in advance
thereof and comment thereon, and the obligation of the disclosing Party to
accept any comments reasonably requested by the non-disclosing Party or its
counsel with respect to the description of the disclosing Party in such filing
or filings or with respect to the redaction of trade secrets or competitively
sensitive information contained therein.

 

Article 16

− Counterparts

 

This Agreement may be executed in multiple counterparts, each of which when so
executed and delivered shall constitute a duplicate original and all
counterparts together shall constitute one and the same instrument. Buyer shall
only be bound by this Agreement upon its execution and return of such executed
counterpart to the Seller. The Parties acknowledge and agree that any document
or signature delivered by facsimile, PDF or other electronic transmission shall
be deemed to be an original executed document for the purposes hereof and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

 

 

 

 

In witness whereof the Parties hereto have executed this Agreement in twofold.

 

 

 

GEVO, INC.,

as “Seller”

 

 

/s/ Timothy J. Cesarek

Name: Timothy J. Cesarek

Title: Chief Commercial Officer

 

Delta Air Lines, Inc.,

as “Buyer” 

 

 

/s/ Graeme Burnett

Name: Graeme Burnett

Title: SVP Fuel Management

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

GENERAL TERMS AND CONDITIONS FOR
FUEL SALES AGREEMENT

 

to the Fuel Sales Agreement Between Buyer and Seller
dated December 11, 2019

 

1.     DEFINITIONS

 

The following terms, when capitalized, shall have the meaning defined
hereinafter, unless the context otherwise requires:

 

Affiliate: means, with respect to any Person, any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person; for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the direct or indirect ownership of fifty
percent (50%) or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

 

Agent: One that acts or has the power or authority to act for or represent
another.

 

Agreement: Any agreement for aviation fuel supply into which these General Terms
and Conditions have been incorporated.

 

Applicable Law: in relation to matters covered by this Agreement, all applicable
laws, statutes, rules, regulations, ordinances, codes, standards and rules of
common law, and judgments, decisions, interpretations, orders, directives,
injunctions, writs, decrees, stipulations, or awards of any applicable
Governmental Authority or duly authorized official, court or arbitrator thereof,
in each case now existing or which may be enacted or issued after the date of
this Agreement.

 

Business Day: every day other than a Saturday or Sunday or any other day on
which banks in the State of New York are permitted or required to remain closed.

 

Buyer Indemnitees: Buyer and its Affiliated Companies, together with all of
their respective officers, directors, employees, advisors, servants, Agents,
subcontractors and representatives.

 

Buyer’s Aircraft: the aircraft owned, leased, operated by or on behalf of Buyer
or Buyer’s Affiliated Companies.

 

Claim: means any claim, action, dispute, proceeding, demand, or right of action,
whether in law or in equity, of every kind and character.

 

Confidential Information: shall have the meaning set forth in Section 15.1.

 

Contaminated Fuel: Fuel that is cross-contaminated by other products, including
but not limited to other fuel grades or additives, that could put the fuel
off-specification, contains unacceptable levels of particulates or water — fails
the visual clear and bright check or exceeds the cleanliness limits set out in
IATA Guidance Material for Aviation Turbine Fuel Specifications, Part III,
Cleanliness and Handling, or contains unacceptable levels of microbiological
growth.

 

CORSIA: the Carbon Offsetting and Reduction Scheme for International Aviation
currently under development by the International Civil Aviation Organization.

 

Defaulting Party: shall have the meaning set forth in Section 12.1.

 

Delivery Note: A document, produced in writing or by electronic means,
accurately and clearly stating the date of receipt, time, product description,
meter readings and quantity delivered in U.S. gallons, in accordance with
Seller’s normal practices, or any additional information the Parties may agree
upon.

 

Emissions Credits: any current or future recognition, award, or allocation of
offsets, credits, allowances, or other tangible rights issued under or benefits
resulting from a state, regional, federal, or international program or private
contract, created or generated by or from the production or blending of
renewable fuels, including without limitation, any Renewable Identification
Numbers as defined in the Renewable Fuel Standard Program under the Energy
Policy Act of 2005 and the Energy Independence and Security Act of 2007 and
implementing regulations, any credits pursuant to the Low Carbon Fuel Standard
Program pursuant to the California Assembly Bill AB 32, and any federal
blender/production tax credit.

 

Event of Default: shall have the meaning set forth in Section 12.1.

 

Fuel: Alcohol to jet synthetic paraffinic kerosene derived from renewable
isobutanol compliant with ASTM Standard Specification D7566 Annex 5, “Standard
Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons”
appropriate for blending with Jet A Fuel (as defined below).

 

Governmental Authority: means any federal, state, county, municipal, regional,
native or tribal authority of the United States, any state thereof or the
District of Columbia, or any country with jurisdiction over either Party, or any
other entity of a similar nature, exercising any executive, legislative,
judicial, regulatory or administrative function of government.

 

ICAO Doc 9977: Manual on Civil Aviation Jet Fuel Supply.

 

Intellectual Property: means recognized protectable intellectual property of a
Person, such as patents, copyrights, corporate names, trade names, trademarks,
trade dress, service marks, applications for any of the foregoing, software,
firmware, trade secrets, mask works, industrial design rights, rights of
priority, know how, design flows, methodologies and any and all intangible
protectable proprietary information that is legally recognized.

 

ISCC: means International Sustainability and Carbon Certification.

 

Jet A Fuel: Aviation jet fuel compliant with ASTM Standard Specification D 1655
for Aviation Turbine Fuels Jet A / Jet A-1 latest issue.

 

Losses: all liabilities, losses, damages, fines, penalties, judgments, demands,
and costs and expenses of any kind or nature, including reasonable attorneys’
and experts’ fees and expenses incurred in litigation or dispute resolution.

 

Non-Defaulting Party: shall have the meaning set forth in Section 12.1.

 

Off-Specification Fuel: Fuel, which is found not to be in accordance with the
relevant quality specification set forth in the Agreement.

 

Person: an individual, partnership, corporation, business trust, joint-stock
company, trust, unincorporated association, joint venture, governmental entity,
limited liability company or any other entity of whatever nature.

 

Renewable Energy Directive: means Directive 2009/28/EC of the European
Parliament and of the Council of 23 April 2009 on the promotion of the use of
energy from renewable sources, as may be modified or replaced in a manner
consistent with the Proposal for a Directive of the European Parliament and of
the Council on the promotion of the use of energy from renewable sources
(recast) COM/2016/0767 final/2 - 2016/0382 (COD), repealing Directive 2009/28/EC
of the European Parliament and of the Council of 23 April 2009 on the promotion
of the use of energy from renewable sources.

 

RSB: the Roundtable on Sustainable Biomaterials.

 

Seller Indemnitees: Seller and its Affiliates, together with all of their
respective officers, directors, employees, advisors, servants, Agents,
subcontractors and representatives.

 

Sustainability Certification: a certification demonstrating compliance with the
sustainability criteria pursuant the Renewable Energy Directive, issued by a
voluntary national or international certification scheme recognized by the
European Commission, including, but not limited to, ISCC or RSB.

 

Third Party: means any Person other than a Party or an Affiliate of a Party.

 

User-Specific Credits: any current or future recognition, award, or allocation
of offsets, credits, allowances, or other tangible rights issued under or
benefits resulting from a state, regional, federal, or international program or
private contract, created or generated by or from the use of renewable fuels,
including without limitation any credits arising under CORSIA.

 

Capitalized terms used by not defined in this Annex I shall have respective
meanings given to them in the Agreement.

 

2.     REPRESENTATION & COMPLIANCE WITH APPLICABLE LAW.

 

Each Party contracts hereunder on its own behalf.

 

2.1

Each Party contracts hereunder on its own behalf and, with respect to Buyer, as
Agent for its Affiliated Companies in respect of their rights and obligations
under the Agreement. Buyer warrants (i) that it has been duly authorized by its
Affiliated Company to enter into this Agreement on behalf of each and (ii) that
each Affiliated Company shall be bound by the terms and conditions of this
Agreement in respect of deliveries of Fuel made to them and responsible for any
liabilities arising there from. Provided that if a Party is in breach of the
warranties given under this Clause, it will indemnify the other Party’s
indemnitees in respect of all costs, losses damages, expenses or liabilities
incurred by the other Party’s indemnitees as a result of that breach. For the
purposes hereof, Buyer’s Affiliated Companies are set out in the Location
Agreement and may be amended to include or exclude any other company or entity
which may be agreed in writing between the Buyer and Seller from time to time.
Buyer shall be jointly and severally liable for the performance by the
Affiliated Company of the Agreement.

 

2.2

This Agreement is subject to all present Applicable Laws and any future
Applicable Law imposed by Governmental Authorities having jurisdiction over the
Parties. In performing its obligations hereunder, each Party warrants that it
shall comply with all Applicable Laws now and then in-effect applicable to such
Party.

 

3.     SPECIFICATIONS AND REQUIREMENTS

 

3.1

Seller warrants that the Fuel produced shall comply with ASTM Standard
Specification D7566 Annex 5, “Standard Specification for Aviation Turbine Fuel
Containing Synthesized Hydrocarbons” at the time of delivery at the Delivery
Point. Seller further warrants that prior to the time of delivery Seller shall
secure the applicable recertification or approval of the blended output and that
at the time of delivery at the Delivery Point such blended output shall comply
with ASTM Standard Specification D1655.

 

3.2

Any other supply specification requires approval by Buyer and a complete
specification must be attached to the Agreement.

 

3.3

EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 3.1, THERE ARE NO GUARANTEES OR
WARRANTIES HEREIN, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS OR
SUITABILITY OF THE FUEL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.

 

3.4     Seller’s Intellectual Property Infringement Indemnity.

 

 

a)

If an action is brought or threatened against Buyer claiming that Buyer’s use,
as permitted herein, of the Fuel infringes any Intellectual Property rights
arising or existing under Applicable Law, Seller shall defend, indemnify and
hold harmless the Buyer Indemnitees from and against any and all Claims and
Losses of Buyer and its Affiliates to the extent arising from such action or
claim.

 

 

b)

If Buyer’s permitted use of the Fuel is materially impaired, Seller shall use
commercially reasonable efforts, at its expense, to continue its supply
obligations under this Agreement, including at its own election and expense (i)
to substitute an equivalent non-infringing product for the allegedly infringing
Fuel, (ii) to modify the allegedly infringing Fuel so that it no longer
infringes but remains functionally equivalent or better or (iii) to obtain for
Buyer the right to continue using such Fuel; provided, however, that in all
cases the Fuel shall comply with the specifications set forth in Section 3.1
above. If the Fuel does not qualify for Emissions Credits or User-Specific
Credits under CORSIA as a result of any such substitution, the price paid by
Buyer shall be reduced by the amount of the credit that Buyer would have
otherwise received hereunder. Seller shall, prior to proceeding with any of the
foregoing actions, consult with Buyer as to the proposed action and consider in
good faith any reasonable request of Buyer in respect thereof. Nothing herein
constitutes a guarantee by Seller that such efforts will succeed in avoiding the
infringement claim or that Seller will be able to replace the infringing Fuel
with a product of comparable functionality or effectiveness. If Seller
reasonably believes that an injunction against use of the Fuel may be granted
against Buyer, either imminently or with the passage of time, Seller may at its
expense, and upon reasonable prior written notice to Buyer, take any of the
foregoing actions in order to minimize its liability.

 

 

c)

This Section 3.4 does not apply to, and Seller assumes no liability with respect
to, Claims and Losses for patent infringement or copyright infringement or
improper use of other proprietary rights (including any license or Intellectual
Property, whether by way of copyright or otherwise) to the extent that such
Claims or Losses relate, in whole or in part, to (i) Buyer’s modification or
alteration of the Fuel (except to the extent permitted by this Agreement), made
without Seller’s written consent or contrary to Seller’s instructions, or (ii)
the combination of the Fuel with other products or materials after the Delivery
Point, other than the combination of the Fuel with other fuel meeting the ASTM
Standard Specification D1655 while in storage at the on-airport storage
facility.

 

 

d)

The foregoing provisions of this Section 3.4 state the entire liability and
obligations of Seller and its Affiliates, and the exclusive remedy of the Buyer
Indemnitees, with respect to any actual or alleged infringement of patents,
copyrights, trademarks or other Intellectual Property by the Fuel sold and
delivered hereunder.

 

 

e)

Buyer shall promptly notify Seller in writing following receipt of written
notice of any claims alleging infringement of patents or other proprietary
rights (including Intellectual Property) in connection with Buyer’s permitted
use of the Fuel or Seller’s performance of its supply obligations under this
Agreement, and shall provide Seller with all information in its possession
relevant to such claim.

 

3.5

If an action is brought or threatened against Seller claiming that any condition
or event described in Section 3.4(c) results in an infringement upon any
Intellectual Property arising or existing under Applicable Law, Buyer shall
defend, indemnify and hold harmless the Seller Indemnitees at Buyer’s expense
from and against any and all Claims and Losses of Seller Indemnitees to the
extent arising from such action or claim.

 

4.     QUALITY

 

4.1

Seller must ensure that Fuel is not contaminated and that the quality of Fuel
delivered to the Buyer is maintained at all times throughout the supply chain
from the refinery to the Delivery Point and during blending and recertification.
For this purpose, and subject to the remaining provisions of the Agreement,
Seller shall ensure that the policies, standards, procedures and any other
practices recommended in ICAO Doc 9977 are implemented and complied with by the
Seller, Seller’s Agents, suppliers, operators and any other parties engaged in
the operation and/or the supply of Fuel.

 

5.     DELIVERY & EMISSIONS CREDITS

 

5.1

Title to and risk of loss of the Fuel shall pass to Buyer at the Delivery Point.

 

5.2

Seller’s measurement shall be accepted as prima facie evidence of the quantities
of Fuel delivered, but Buyer shall be entitled to check the accuracy of the
instruments used by Seller upon reasonable notice during Seller’s normal
operating hours in the presence of Seller’s representative. Determinations of
quantities made in accordance with international industry practice shall be
binding.

 

5.3

Any Fuel or blend thereof sold under the Agreement, which is found to be
Off-Specification Fuel or Contaminated Fuel may be rejected by Buyer, at Buyer’s
sole discretion. Buyer shall not be required to pay Seller for any
Off-Specification Fuel or Contaminated Fuel rejected by Buyer hereunder, or for
any output rejected by Buyer that is not blended in accordance with the
specification agreed in writing by the Parties.

 

5.4

Without prejudice to Seller’s other obligations and Buyer’s rights under this
Agreement, Seller shall pro-actively take reasonable steps to keep informed, and
will use its best endeavors to ensure that Buyer is notified as soon as
practicable

 

 

a)

of any matter that could reasonably be expected to impact Seller’s ability to
supply Buyer in accordance with the Agreement; Seller will provide Buyer with
relevant information regarding the matter and any Seller planned actions to
minimize any impact on Buyer, and in the case of any disruption to supply,
provide daily updates or relevant information in writing until the supply
disruption is resolved; and

 

 

b)

of any infrastructure works which Seller may be aware of and which potentially
may impact available supply to the Buyer.

 

5.5

The Parties shall reasonably cooperate to establish a mutually agreeable monthly
delivery schedule for Fuel to be delivered hereunder, taking into account the
capabilities of Seller’s Facility and Seller’s obligations to its other
customers, it being the expectation that such schedule shall provide for
delivery of the Minimum Annual Contract Quantity substantially on a ratable
basis, provided that Buyer may request a reasonable variation to the monthly
amount with sixty (60) days’ advance written notice (but without limiting
Buyer’s obligation to take and pay for the Minimum Annual Contract Quantity for
the year in question); provided, however, that Buyer shall pay for and receive,
or cause to be received by a third party, or pay for even if not taken, at least
twenty percent (20%) of the Minimum Annual Contract Quantity on a quarterly
basis.

 

5.6

The Parties shall share [**], the economic value of any and all Emissions
Credits associated with the Fuel purchased by Buyer under this Agreement,
subject, however, to allocating such revenues in accordance with Article 6 of
the Agreement. The Parties will cooperate to monetize the credits in the most
efficient fashion.

 

5.7          Buyer shall be entitled to realize [**] User-Specific Credits
associated with the Fuel delivered hereunder, as well as [**]. Buyer shall have
the right to apply for, claim, use, sell, convey, transfer or otherwise receive
the benefits of any such User-Specific Credits in its sole discretion.

 

5.8

On or before the Commencement Date, Seller shall present to Buyer evidence that
it has completed any registration, certification, permitting, licensing and all
requirements required by the U.S. Environmental Protection Agency (“EPA”) and
California Air Resources Board (“CARB) to generate applicable Emissions Credits,
and that the Fuel will generate: (a) Renewable Identification Numbers (“RINs”)
under the Renewable Fuel Standard (“RFS”) program administered by the EPA; and
(b) credits under the State of California’s Low Carbon Fuel Standard (“LCFS”)
program administered by CARB. If the Fuel fails to generate the foregoing
Emissions Credits as of the Commencement Date (including D4 RIN and California
LCFS with [**] as defined on the date of this Agreement), the purchase price for
the Fuel shall be reduced by the portion of the value of the foregoing Emissions
Credits that Buyer otherwise would have received. Such value shall be calculated
by reference to the OPIS monthly mean/average for: CALIF. LOW CARBON FUEL
STANDARD, Carbon Credit ($/MT); current year D4 BIODIESEL RIN CREDITS; or
ADVANCED BIOFUEL RIN CREDITS, as applicable. Seller shall also, as of the
Commencement Date, cause the Fuel to qualify as a biofuel pursuant to the RSB
Standard as set forth and published by the Roundtable on Sustainable
Biomaterials.

 

5.9       The Parties acknowledge that as of the date hereof there are various
Emissions Credits and User-Specific Credits related schemes or programs
currently under consideration (e.g., CORSIA and the Renewable Energy Directive)
but which have not yet been finalized. On or before the Commencement Date,
Seller agrees to obtain, at Seller’s cost and expense, a Sustainability
Certification with respect to Seller’s Facility. In addition, by the later of:
(i) the Commencement Date, and (ii) the date CORSIA goes into effect, Seller
shall cause the Fuel to be certified as an eligible fuel for participation in
CORSIA. If Seller has not caused the Fuel to be certified as an eligible fuel
for participation in CORSIA within the time frame set forth in the preceding
sentence, Seller shall have an additional six (6) month period to cure such
failure. If Seller has not obtained such certification under CORSIA within such
six (6) month cure period, Buyer shall have the right to terminate the Agreement
on twenty (20) days’ written notice to Seller, without any further liability of
either Party arising out of such termination. After obtaining the same, Seller
shall maintain such Sustainability Certification and certification under CORSIA
for the duration of the Term. If the Fuel fails to be eligible for emission
offset measures under the Renewable Energy Directive or fails to qualify as a
CORSIA eligible fuel, the purchase price for the Fuel shall be reduced by the
portion of the economic value of the applicable credits that Buyer otherwise
would have received under such programs pursuant to this Agreement.
Notwithstanding the previous sentence, if the Fuel subsequently becomes eligible
for CORSIA or for emission offset measures under the Renewable Energy Directive,
the reduction in purchase price for the Fuel in connection with such initial
ineligibility shall be reversed. To the extent the subsequent eligibility
entitles the Fuel to earn any applicable credits retroactively, Seller may
reverse such reduction in price retroactively.

 

 

5.10      The intent of the parties is for the parties to [**]. To the extent a
recognition, award, or allocation of offsets, credits, allowances, or other
tangible rights scheme or regime applicable to the Fuel is established such that
it is not clear whether an Emissions Credit or User-Specific Credit is generated
or created, Seller and Buyer shall first attempt to reach mutual agreement on
the allocation of such recognition, award, or allocation of offsets, credits,
allowances, or other tangible rights scheme or regime applicable to the Fuel in
accordance with the foregoing intent and, if such allocation is not possible,
Seller and Buyer agree to take such steps as may be necessary and appropriate to
share equally in the economic value of such recognition, award, or allocation of
offsets, credits, allowances, or other tangible rights applicable to the Fuel.
In the event and to the extent that a recognition, award, or allocation of
offsets, credits, allowances, or other tangible rights scheme or regime
applicable to the Fuel allows for dual use of a recognition, award, or
allocation of offsets, credits, allowances, or other tangible rights applicable
to the Fuel both as an Emissions Credit and a User-Specific Credit, Seller and
Buyer agree that [**] shall be entitled to the User Specific Credit attribute
and [**] be entitled to the Emissions Credit attribute; provided that if such
recognition, award, or allocation of offsets, credits, allowances, or other
tangible rights scheme or regime applicable to the Fuel allows only the
Emissions Credit or the User-Specific Credit to be used, but not both, then
Seller and Buyer agree to take such steps as may be necessary and appropriate to
maximize the economic value of such credits and to share equally therein. As new
or modified schemes and regimes for recognition, award, or allocation of
offsets, credits, allowances, or other tangible rights applicable to the Fuel
arise in the future, Seller and Buyer agree to cooperate in good faith to
confirm in writing the allocation of such recognition, award, or allocation of
offsets, credits, allowances, or other tangible rights applicable to the Fuel in
accordance with the foregoing principles. If, pursuant to the foregoing, the
Parties agree to share in new or modified schemes and regimes, and, following
and in accordance with such agreement, the Fuel fails to generate the applicable
credits or attributes, the purchase price for the Fuel shall be reduced by the
value of such credits or attributes that Buyer otherwise would have received.

 

6.     INSPECTIONS, AUDITS AND SAMPLES

 

6.1

Buyer or its representative shall have the right to perform a (technical)
survey, audit or inspection of Seller’s records on quality control and checks of
the Fuel. The records set forth in this Section 6.1 shall be made available for
inspection or survey, as the case may be, by Buyer at Seller’s facility. A
(technical) survey or inspection shall be made during normal working hours.
Buyer shall give reasonable notice of its intention to perform a technical
survey or inspection as provided in this Section 6.1, and shall use its best
endeavors not to hinder, delay or disrupt Seller’s activities.

 

6.2

Buyer or its representative shall have the right to obtain samples of the Fuel
intended to be delivered to Buyer in accordance with the Agreement, to be taken
by Seller or Seller’s representative with Buyer having the right to be present.
Buyer shall give Seller reasonable advance notice of its intention to obtain
samples.

 

7.     COMPLAINTS & CLAIMS

 

7.1

Complaints as to short delivery or delays shall be notified to Seller at the
time of delivery, followed by a written claim to be made within fifteen (15)
days after delivery.

 

7.2

Complaints as to defects in quality or any other matter shall be notified to
Seller as soon as practicable, followed by a written claim to be made within
thirty (30) days after delivery.

 

7.3

If the claim is not made within either the 15-days period or the 30-days period,
respectively, it represents a waiver of the right to claim. In no event is a
waiver of the right to claim made or implied by a signature or any other
statement on the Delivery Note, irrespective of whether or not such Delivery
Note contains conditions implying such waiver.

 

8.     DUTIES, TAXES AND CHARGES

 

8.1

Buyer shall pay any taxes, fees or other charges, imposed by any national, local
or airport authority on the delivery, sale, inspection, storage and use of Fuel,
except for taxes on Seller’s income and taxes on raw material. To the extent
allowed, Seller shall show these taxes, fees and other charges as separate items
on the invoice for the account of Buyer.

 

8.2

Seller shall keep Buyer informed at all times about the taxes, duties and
charges existing or to be charged to Buyer. Should Seller, however, in good
faith provide inaccurate or incomplete information to Buyer, Buyer shall not be
relieved of the obligation to pay. Buyer may, or at Buyer’s request, Seller
shall, as an applicable nominal party, take all actions necessary to contest the
validity, applicability or any other like challenge with respect to the amount
or application of such taxes, duties and charges (including but not limited to
withholding of any tax) and shall institute actions to recover past or
anticipated payments thereof, provided, as to withholding of any tax, that Buyer
gives Seller an indemnity which meets any reasonable requirement of Seller.
Unless other arrangements are made, all actions taken in this respect shall be
at Buyer’s sole expense. If Buyer is entitled to purchase any Fuel sold pursuant
to the Agreement free of any taxes, duties or charges, Buyer shall deliver to
Seller a valid exemption certificate for such purchase.

 

9.     FORCE MAJEURE

 

9.1

In addition to any waivers (arising out of the same or other causes) provided by
operation of law, no failure or omission by either Party to carry out or observe
any of the provisions of the Agreement (except for Section 9.6 hereunder) shall
give rise to any claim against that Party, or be deemed to be a breach of the
Agreement, if the same shall arise out of a Force Majeure event. A Force Majeure
event for the purposes of this Agreement means any cause not within the
reasonable control of the Party claiming Force Majeure (whether or not
foreseeable) and not occasioned by such Party’s fault or negligence that
prevents or delays, in whole or in part, such Party’s performance of one or more
of its obligations under this Agreement. Provided that they satisfy the
foregoing requirements, Force Majeure events may include such causes as labor
disputes, strikes, governmental intervention, or the Party’s response to the
insistence of any governmental instrumentality or Person purporting to act
therefore, terrorism, wars, civil commotion, hijacking, fire, flood, accident,
storm or any act of God.

 

9.2

Notwithstanding the provisions of Section 9.1, neither Party shall be relieved
by reason of Force Majeure of any obligation to make payment under the
Agreement. Neither the ability of Buyer to obtain better economic terms for Fuel
from an alternative supplier, nor any cost increase resulting from a
circumstance that in itself is not a Force Majeure event, however substantial,
in Seller’s performance of the Agreement, as applicable, shall constitute Force
Majeure. The default of a sub-supplier or subcontractor shall not constitute a
Force Majeure event (except to the extent the sub-supplier or subcontractor is
affected by a Force Majeure event).

 

9.3

The Party affected by the Force Majeure shall use all reasonable endeavors to
remove such reasons or mitigate the effects thereof, and upon removal and
remedying of such reason said Party shall promptly resume the performance of its
obligations, provided, however, that, in removing such reasons or mitigating
such efforts, a Party shall not be required to settle strikes or lockouts or
government claims by acceding to any demands when, in the discretion of that
Party, it would be inappropriate to do so.

 

9.4

If deliveries are delayed, hindered or prevented due to Force Majeure on
Seller’s part, Buyer shall be free to purchase Fuel from third parties during
such period.

 

9.5

Buyer shall be released from the obligation to receive and/or pay for any Fuel
not provided or made available by Seller to Buyer due to a Force Majeure.

 

9.6

In the duration of any Force Majeure event affecting Seller, Seller shall be
entitled to apportion the remaining capacity of Fuel as it sees fit, albeit in
an equitable and non-discriminatory manner.

 

9.7

If an event of Force Majeure affecting Seller occurs, and such event of Force
Majeure wholly prevents Seller from making available any Fuel hereunder to
Buyer, Seller may, in its sole discretion, notify Buyer of Seller’s extension of
the term of any particular Location Agreement by a number of days equal to the
period from the day such event of Force Majeure took effect until the end of
such event of Force Majeure, on condition that such extension of the Agreement
is also acceptable to the Buyer.

 

10.     LIABILITY AND INDEMNITY

 

10.1

Buyer shall indemnify, defend, HOLD and save harmless the Seller Indemnitees
from and against any and all Claims and Losses of Third Parties for loss of or
damage to any property whatsoever or for injury, including fatal injury, and
death to any person whatsoever that arise out of or are connected with actions
or omissions in the performance by Buyer of its obligations under this
Agreement, or that arise out of or are connected with the handling, storage,
sales, transportation, use, misuse, blending, processing or disposal by or on
behalf of Buyer, Buyer’s customers, or their respective Affiliates or their
contractors or carriers of any tier, of any Fuel after such Fuel has been
delivered to the Delivery Point, except in each case to the extent caused by
Seller’s breach of the Agreement, or the negligence or willful misconduct of
Seller or any Seller Indemnitee.

 

10.2

Seller shall indemnify, defend and save harmless the Buyer Indemnitees from and
against any and all Claims and Losses of Third Parties for loss of or damage to
any property whatsoever or for injury, including fatal injury, and death to any
person whatsoever that arise out of or are connected with actions or omissions
in the performance by Seller of its obligations under this Agreement, or that
arise out of or are connected with the handling, storage, sales, transportation,
use, misuse, blending, processing or disposal by or on behalf of Seller or its
Affiliates or their contractors or carriers of any tier, of any Fuel prior to
the time such Fuel has been delivered to the Delivery Point, except in each case
to the extent caused by Buyer’s breach of the Agreement, the negligence or
willful misconduct of Buyer or any Buyer Indemnitee.

 

10.3

The liability of Seller for any loss, damage, claim or other expenditure arising
from Seller failing to perform its obligations under the Agreement shall be
limited to the prompt refund of the price of an affected delivery or (at
Seller’s option), the replacement of affected Fuel at no additional cost to
Buyer. The preceding sentence and limitations shall not apply in relation to any
indemnities owed by the Seller to the Buyer, including under preceding Section
10.2.

 

10.4

Notwithstanding anything to the contrary in these General Terms and Conditions
or the Agreement, neither Party shall, under any circumstances, be liable to the
other Party for consequential, incidental, special, punitive, or exemplary
damages arising out of or related to the transactions contemplated under this
Agreement, including, but not limited to, lost profits or loss of business, or
business interruption damages, even if apprised of the likelihood of such
damages occurring, and regardless of whether available in tort or agreement or
by statute. These limitations shall apply even if it causes a remedy in this
Agreement to have failed of its essential purpose. the limitations of this
Section 10.4 shall not prevent the recovery through the indemnification
provisions of this Article 10 of consequential, incidental, special, punitive,
or exemplary damages suffered by and paid to a Third Party by an indemnified
Party (excluding Third Party customers of an indemnified Party) as a result of
actions included in the protection afforded by the indemnification provisions of
Article 10.

 

11.     TERMINATION

 

11.1

In addition to any other rights of termination expressly set forth in this
Agreement, in the event Seller withdraws its operation from or Buyer ceases its
operation at any location mentioned in a Location Agreement, in any such case
for any reason, either Party shall have the right to terminate such Location
Agreement. However, in no event shall any such termination relieve Buyer of its
obligation to take and pay for, or pay for even if not taken, the Minimum Annual
Contract Quantity specified in Article 8 of the Agreement for the remainder of
its Term; provided, however, that Buyer shall have no obligation to take and pay
for, or pay for even if not taken, quantities specified under such Location
Agreement where Seller terminates as provided in the first sentence of this
Section 11.1. Where the Seller is the terminating Party, the Seller shall use
its best endeavors to give three months’ notice of such termination. Where the
Buyer is the terminating Party, the Buyer shall use its best endeavors to give
30 (thirty) days’ notice of such termination. The termination will be effective
no earlier than the date stated in the written notice to the other Party.

 

12.     DEFAULTS AND REMEDIES

 

12.1

A Party shall be deemed to be in default hereunder if any of the following
events occur (each of the following events to be referred to as an “Event of
Default”, the Party in default to be referred to as the “Defaulting Party” and
the Party not in default to be referred to as the “Non-Defaulting Party”):

 

 

a)

The failure to make, when due, any payment required pursuant to this Agreement
if such failure is not remedied within thirty (30) days after written notice
thereof;

 

 

b)

In case of a material breach (or a number of breaches that collectively
constitute a material breach, including any continuous or persistent breaches)
of the Agreement by the other Party, but only insofar the other Party has not
cured its breach of the Agreement within sixty (60) days of receiving written
notice of the default from the first Party, provided that if such sixty (60) day
period is not sufficient to enable the remedy or cure of such failure in
performance, and such Party shall have upon receipt of the initial notice
promptly commenced and diligently continues thereafter to remedy such failure,
then such Party shall have a reasonable additional period of time not to exceed
an additional sixty (60) day period;

 

 

c)

If the other Party becomes insolvent, makes a general assignment for the benefit
of its creditors or commits an act of bankruptcy or if a petition for its
reorganization or readjustment of its indebtedness is filed by or against it
and, in the case of any such petition filed against it, such petition is not
dismissed within ninety (90) days, or if a receiver, trustee or liquidation of
all or substantially all of its property is appointed;

 

 

d)

Any representation or warranty made by such Party herein is false or misleading
in any material respect when made or when deemed made or repeated; or

 

 

e)

For the benefit of Seller, if Buyer fails to satisfy the
creditworthiness/collateral requirements of this Agreement and such failure
continues for five (5) Business Days after written notice thereof.

 

Notwithstanding the foregoing, a Party shall not be in default of its
obligations hereunder to the extent such failure is, and to that extent only,
(i) caused by or is otherwise attributable to a breach by the other Party of its
obligations under this Agreement, or (ii) occurs as a result of a Force Majeure
event declared by a Party in accordance with this Agreement.

 

12.2

If either Party reasonably believes that an event has occurred which, if not
remedied within the applicable cure period explicitly set forth in Section 12.1
above, would result in an Event of Default by or affecting the other Party, the
Non-Defaulting Party shall give the Defaulting Party a notice (a “Default
Notice”), which shall specify and provide particulars of the alleged Event of
Default. If such Event of Default continues uncured following the cure period
specified above for such Event of Default, then the Non-Defaulting Party shall
have such remedies as may be available to it at law or in equity subject,
however, to the limitations on liability provided herein. For clarity, this
shall non-exhaustively include the right to forthwith terminate the Agreement
and/or any Location Agreement on written notice to the Defaulting Party, as well
as the remedies set forth in Annex III, Article 3. If no cure period is
specified in Section 12.1 for the Event of Default evoked by a Party, then
occurrence of such Event of Default shall entitle the non-Defaulting Party to
terminate this Agreement and any Location Agreement(s) forthwith.

 

12.3

Notwithstanding early termination, each Party shall fulfil all obligations
accrued under the Agreement prior to the time the termination becomes effective
and shall not be released from antecedent/accrued rights or liabilities.

 

13.     SUBCONTRACTING

 

Seller may, without prior consent of Buyer, subcontract the performance of its
obligations under the Agreement in whole or in part to a third party, provided
that Seller acknowledges and agrees that it shall be responsible to Buyer for
the acts and omissions of its subcontractors to the same extent as Seller is
responsible to Buyer for the acts or omissions of its own employees.

 

14.     NON-WAIVER

 

No failure or delay of any Party (including their employees and Agents) to
exercise any right or power under the Agreement or at law shall operate as a
waiver thereof, except as expressly provided in the Agreement, nor shall any
single or partial exercise of any such right or power preclude any other or
further exercise thereof or the exercise of any other right or power under the
Agreement, and no waiver of any Party of any provision or part of any provision
of the Agreement shall be binding unless expressly confirmed in writing.

 

15.     NON-DISCLOSURE

 

15.1

“Confidential Information” means any information disclosed by either Party to
the other Party, directly or indirectly, in writing, orally, or by inspection of
tangible objects (including documents, prototypes, samples, plant, and
equipment), which is designated as “Confidential,” “Proprietary,” or some
similar designation, or that should reasonably be understood to be confidential
from the context of disclosure. Confidential Information will not, however,
include any information that the receiving Party can show by competent evidence:
(a) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing Party; (b) becomes publicly known
and made generally available after disclosure by the disclosing Party to the
receiving Party through no action or inaction of the receiving Party; (c) is
already in the possession of the receiving Party at the time of disclosure by
the disclosing Party, as shown by the receiving Party’s files and records,
except if so antecedently received by a Person in the context of the negotiation
of this Agreement; (d) is obtained by the receiving Party from a third party
without breach of the third party’s obligations of confidentiality; or (e) is
independently developed by the receiving Party without use of or reference to
the disclosing Party’s Confidential Information. For the avoidance of doubt, the
Agreement, the information contained in the Agreement and the existence of the
Agreement itself shall be considered Confidential Information. Each receiving
Party shall keep the Confidential Information disclosed to it by the disclosing
Party confidential, shall take all measures reasonably necessary to safeguard
confidentiality (at any rate no less than those taken by a reasonable business
for safeguarding its own highly sensitive commercial information), and shall not
disclose such Confidential Information, in whole or in part, except to those of
its directors, consultants, officers, and employees, Agents, consultants,
advisors, and in the case of Seller, debt or equity finance parties providing or
potentially providing financing to Seller or its Affiliates (i) who need to know
such Confidential Information for the purpose of this Agreement or for
potentially entering into this Agreement, (ii) who have been informed of the
confidential nature of such information, and (iii) who are obligated to keep
such information in confidence pursuant to terms of this Agreement.

 

15.2

In addition to the specific obligations otherwise set forth in this Agreement,
the receiving Party shall:

 

 

a)

safeguard and hold in confidence all such Confidential Information using efforts
commensurate with those it employs for the protection of corresponding sensitive
information of its own, which in any event shall not be a lesser standard than
the type of efforts that would be taken by a reasonable business for the
protection of its own highly sensitive information and trade secrets; and

 

 

b)

not use such Confidential Information, directly or indirectly, for any purposes
other than the performance of this Agreement and not use such Confidential
Information for the receiving Party’s own benefit or for any purpose detrimental
to the interests of the disclosing Party.

 

15.3

However:

 

 

 

a)

Each Party is allowed to disclose Confidential Information to any governmental
or supranational authority to the extent disclosure is legally compulsory,
provided, however, that, to the extent permitted by law, such Party shall inform
the disclosing Party of such governmental request for information with advance
written notice; and

 

 

b)

The Buyer is allowed to disclose information of any findings resulting from any
audit, investigation or inspection conducted under this Agreement to members and
directors of IATA, IFQP, JIG and other fuel quality organizations the Buyer may
be a member of, where such findings relate to a safety of flight issue for the
Buyer and/or other aircraft operators.

 

15.4

In the event of a contested disclosure, the burden of demonstrating that the
information in issue was not confidential shall be borne by the Party having
received the same.

 

15.5

Each Party undertakes that, should it commit any breach of its confidentiality
obligations under this Agreement, it will take all reasonable measures to remedy
the breach. Each Party agrees that money damages may not be a sufficient remedy
for any breach of the confidentiality obligations in this Agreement, and each
Party shall be entitled to seek injunctive or other equitable relief to remedy
or forestall any such breach or threatened breach.

 

15.6

Nothing in this Agreement is intended to or shall be construed as granting to
any Party any license or right under any patent, copyright, or other
intellectual property right of the other Party, nor shall this Agreement impair
the right of any Party to contest the scope, validity, or alleged infringement
of any patent or copyright. This Agreement shall not grant any Party any rights
in or to the Confidential Information of the other Party, except as expressly
set forth in this Agreement.

 

16.     NOTICES

 

16.1

All notices and communications required to be given pursuant to this Agreement
shall be:

 

 

a)

in writing;

 

 

b)

delivered by hand (against receipt), recorded courier or express service, or
sent by electronic mail; provided that any communications delivered by
electronic email shall be in a portable document format (PDF); and

 

 

c)

delivered, sent or transmitted to the address for the recipient’s communications
as stated below; provided that:

 

 

i)

if the recipient gives the other Party notice of another address, communications
shall thereafter be delivered accordingly; and

 

 

ii)

if the recipient has not stated otherwise when requesting an approval or
consent, it may be sent to the address from which the request was issued.

 

16.2

Any such notice and communication shall be deemed to have been received by a
Party as follows:

 

 

a)

if delivered by hand or delivered by courier or express service, at the time of
delivery; or

 

 

b)

if sent by electronic mail properly addressed and dispatched, upon transmission,
if during the recipient’s regular business hours, and otherwise, on the next
Business Day, provided that in either case such notice shall not be effective
unless a copy of such notice shall be sent by registered or certified mail,
return receipt requested, postage prepaid.

 

16.3

Notices shall be sent between the Parties to the respective addresses as follows
(or to such other address as may be specified by Notice to the other Party):

 

Seller’s address:

 

Gevo, Inc.,
345 Inverness Drive South
Building C, Suite 310
Englewood, Colorado 80112
Attention: Tim Cesarek
Email: tcesarek@gevo.com

 

With a copy to:

 

Gevo, Inc.,
345 Inverness Drive South
Building C, Suite 310
Englewood, Colorado 80112
Attention: General Counsel
Email: GWilliams@gevo.com

 

Buyer’s address:

 

Delta Air Lines, Inc.

1030 Delta Blvd. ATG/981

Atlanta, GA 30354, USA

Attention: General Counsel

 

 

17.     ENTIRE AGREEMENT

 

The Agreement contains all agreements, arrangements and stipulations between the
Parties in respect of the supply of Fuel for the location(s) specified herein
and supersede all prior agreements, arrangements and stipulations in respect of
the same subject.

 

18.     SEVERABILITY

 

Any provision of the Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof (provided the substance of the agreement between the Parties
is not thereby materially altered), and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by Applicable Laws, the
Parties hereto hereby waive any provision of Applicable Law which renders any
provision hereof prohibited or unenforceable in any respect.

 

19.     INDEPENDENT CONTRACTORS

 

The Parties are and remain independent companies and no partnership, joint
venture, or relationship of employee/employer shall arise or is intended to be
created by the Agreement between the Parties whether for the purpose of workers’
compensation, national insurance, income tax, social security or otherwise.
Nothing in the Agreement shall be construed as to create an association of
whatsoever legal form between the Parties. Neither Party shall have authority to
contract on behalf of the other Party or otherwise engage the responsibility or
liability of the other Party, and shall make no representation to any Third
Party to the contrary.

 

20.     MODIFICATIONS

 

Modifications or amendments to the Agreement are only valid when expressly
agreed upon in writing.

 

21.     OFFICIAL VERSION

 

These General Terms and Conditions and the Agreement shall be executed in the
English language and the English language will be the only official language.
Translations in any other language may be made for convenience purposes, but
those translations shall in no event limit, alter, interpret, define or amend
the contents of the English version of the General Terms and Conditions or the
Agreement.

 

--------------------------------------------------------------------------------

 

 

 

 

 

ANNEX II
LOCATION AGREEMENTS (FOR EACH LOCATION)

 

to the Fuel Sales Agreement Between Buyer and Seller
dated December 11, 2019

 

Capitalized terms used by not defined in this Annex II shall have the respective
meanings given to them in the Agreement.

 

1.

Location:

[XXXXX]

2.

Buyer:

[XXXXX]

3.

Buyer Affiliates:

[XXXXX]

4.

Seller:

Gevo, Inc.

5.

Conditions precedent:

Prior to any obligation on the part of Seller to sell Fuel under this Location
Agreement, or on the part of Buyer to purchase Fuel under this Location
Agreement, all conditions set forth in this Article 5 shall be satisfied (or
waived) by Seller, as determined by Seller in its sole discretion:

(i)Seller shall have secured firm off-take commitments for at least 10.0 million
U.S. gallons of Fuel per year from Seller’s Facility (inclusive of the Fuel
being purchased pursuant to this Location Agreement) and obtained funding to
construct Seller’s Facility.

(ii)Seller shall have obtained all governmental authorizations for development
of Seller’s Facility and production and delivery of Fuel as required by the
Location Agreement including all necessary approvals to supply to the applicable
Delivery Point(s), and shall have provided written notice of the same to Buyer.

(iii)The Commencement Date (as defined in the Agreement) has occurred, and
Seller’s Facility is completed and producing Fuel.

6.

Delivery Commencement Date:

As of the Commencement Date as set forth in the Agreement.

7.

Last Day of Delivery:

As set forth in Section 4.6 of the Agreement.

8.

Delivery Schedule

[   ]

9.

Fuel specifications:

Fuel compliant with ASTM Standard Specification D7566 Annex 5, “Standard
Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons” as
in effect on the Effective Date.

10.

Price:

As per Article 5 of the Agreement.

         

 

     

 

DATED ________________________

 

GEVO, INC.

as “Seller”

 

[               ]

as “Buyer”

By:

   

By:

 

Name:

   

Name:

 

Title:

   

Title:

 

 

 

 

 

 

 

 

 

 

 

 